ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 17-33 are allowed because the prior art made of record does not teach an electromotive furniture drive or furniture with an electromotive furniture drive, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 17-32, the prior art made of record fails to teach the combination of steps recited in claim 17, including the following particular combination of steps as recited in claim 17, as follows:
a control device configured to actuate the adjusting drive; 
a voltage converter; and 
a charging apparatus including a charging connection connected to the voltage converter and supplying power to an external electronic device, said charging apparatus including a cable for connection to the control device or for connection to a power supply unit for supplying the control device, said cable leading from the control device or from the power supply unit to the voltage converter,
wherein the cable is supplied by the control device with an operating voltage which is greater than a voltage which is provided at the charging connection. 

a control device configured to actuate the adjusting drive, 
a voltage converter, and 
a charging apparatus including a charging connection connected to the voltage converter and supplying power to an external electronic device, said charging apparatus including a cable for connection to the control device or for connection to a power supply unit for supplying the control device, said cable leading from the control device or from the power supply unit to the voltage converter.
wherein the cable is supplied by the control device with an operating voltage which is greater than a voltage which is provided at the charging connection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851